A petition was presented lay Mr. Hugh Rutledge, and arguments being heard on both sides, decreed, that Mr. Edward Fenwick account before the master, for the value of sixty-four negroes, which belonged to the testator’s (his father’s) estate, and which he took away: And that he deliver to Mr. Gibbes, executor of Mr. Fenwick, deceased, negroes equal to the value of those, for the benefit of the testator’s children, in such shares and proportions as they are entitled under the tastator’s will to the negroes belonging to the estate: That Mr. Gibbes be authorized to lay out the profit of John Rogers’ estate in negroes, or such other manner as he shall think most conducive to the benefit and advantage of the said minor.
At the end of this sitting, William Frazer, Esq. register in chancery resigned, and John Neufville, jun. Esq. was appointed in his place.